Case: 1:21-cv-01279 Document #: 29 Filed: 05/18/21 Page 1 of 2 PagelD #:1359

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

SUMMONS IN A CIVIL CASE
KTM AG,
Plaintiff,
CASE NUMBER: 21-cv-1279
V. ASSIGNED JUDGE:

Robert M. Dow, Jr.
The Individuals, Corporations, Limited Liability

Companies, Partnerships and Unincorporated DESIGNATED
Associations Identified on Schedule A Hereto, MAGISTRATE JUDGE: Jeffrey t. Gilbert
Defendants.

TO: (Name and address of Defendant)

Cooltoys Sales and all other Defendants identified in the Complaint

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Michael A. Hierl

Hughes Socol Piers Resnick & Dym, Ltd.
70 W. Madison St., Suite 4000

Chicago, IL 60602

an answer to the complaint which is herewith served upon you, an days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

THOMAS G. BRUTON, CLERK

 

Yi Jeb — May 17, 2021

(By) DEPUTY CLERK ae
Case: 1:21-cv-01279 Document #: 29 Filed: 05/18/21 Page 2 of 2 PagelD #:1360

AO 440 (Rev. 05/00) Summons in a Civil Action

 

 

 

RETURN OF SERVICE
DATE
Service of the Summons and complaint was made by me“ May 17, 2021
NAME OF SERVER (PRINT) TITLE
William B. Kalbac Attorney

 

 

Check one box below to indicate appropriate method of service

 

O Served personally upon the defendant. Place where served:

 

 

QO Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
discretion then residing therein.

Name of person with whom the summons and complaint were left:

 

O Returned unexecuted:

 

 

 

C1 Other (specify): On May 17, 2021, | sent an email containing a copy of the Complaint, TRO and Summons to the

 

email addresses identified in Exhibit 1 to the Declarations of Hubert Trunkenpolz and Victor Sigl and any email

 

addresses provided for Defendants by third parties that include a link to a website containing the aforementioned pleadings

 

 

STATEMENT OF SERVICE FEES

 

TRAVEL SERVICES TOTAL

 

 

 

DECLARATION OF SERVER

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing information
contained in the Return of Service and Statement of Service Fees is true and correct.

Executed on May 17, 2021 E Jd feos ig KAfec

Date Signature of Server

70 W. Madison St., Suite 4000, Chicago, IL 60602

Address of Server

 

 

 

 

(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.

 
